Andersen, C.J.
(dissenting) — The majority opinion herein is unique in that all of the prior decisions of this court which it cites, including the one it quotes, hold precisely to the contrary of the view which the majority adopts herein. See State v. Darden, 30 Wn. App. 460, 465-66, 635 P.2d 760 (1981), review granted, 96 Wn.2d 1025 (1982); State v. Schmidt, 30 Wn. App. 887, 897-98, 639 P.2d 754 (1982); State v. Kray, 31 Wn. App. 388, 389, 641 P.2d 1210 (1982).
I agree with our prior decisions, and consider the views as expressed by Judge Swanson in Schmidt to be particularly persuasive.
In any event, this issue which involves, as it does, the interpretation of former CrR 3.3(b) adopted by the State Supreme Court, wiíl doubtless be shortly resolved by that court since it granted review and has heard argument in Darden.
For these reasons, I dissent from the majority opinion herein.
Reconsideration denied July 27, 1982.
Review by Supreme Court pending May 13, 1983.